GENERAL NEW YORK MUNICIPAL MONEY MARKET FUND Certificate of Amendment The undersigned, Vice President of General New York Municipal Money Market Fund (the "Trust"), a trust with transferrable shares of the type commonly called a Massachusetts business trust, does hereby certify to the Secretary of State of the Commonwealth of Massachusetts that, pursuant to Section 9 of the Trust's Amended and Restated Agreement and Declaration of Trust dated January 3, 1995 (the "Declaration of Trust"), and by the affirmative vote of a majority of the Trustees of the Trust at a meeting duly called and held on May 5, 2015, the Declaration of Trust is amended to provide that the name of the Trust is changed as follows: Old Name New Name General New York Municipal Money Market Fund General New York AMT-Free Municipal Money Market Fund /s/John B.
